Appeal from an order of the Supreme Court (Lamont, J.), entered December 16, 2005 in Schoharie County, which, inter alia, granted plaintiffs motion for summary judgment.
The record in this case fully supports Supreme Court’s determination that the failure of defendants Peter Gonzalez and Francesca Gonzalez to pay real estate taxes from 1998 through 2001 warranted an award of summary judgment on this mortgage foreclosure action.*
Cardona, PJ., Mercure, Crew III, Peters and Carpinello, JJ., concur. Ordered that the order is affirmed, without costs.

 Supreme Court incorrectly noted that said defendants entered into a payment arrangement with the Schoharie County Treasurer on May 23, 2005 for the years 2003, 2004 and 2005. By letter dated October 7, 2005, from the Office of the County Treasurer, it appears that said defendants’ monthly payment agreement only covers the town and county taxes for the years 2003 and 2004.